Exhibit 10.12(h)

 

CYTEC INDUSTRIES INC.

Employee Income Continuity Plan

Effective Date October 21, 1994

(as amended February 16, 1995, May 13, 1996 and September 12, 2003)


     1.     Purpose.  The purpose of this Employee Income Continuity Plan (this
Plan) is to (i) aid in the recruiting and retention of employees, particularly
during periods of uncertainty, and (ii) build and reinforce the loyalty, and
enhance the morale, of employees by demonstrating that the Company has made
provision for continuing their income for a limited period of time if they lose
their employment within a certain period after a Change in Control, thereby
contributing to the overall success of the Company.

     2.     Definitions.  Unless the context otherwise requires, the following
terms shall have the meanings respectively indicated:

            (a) "Base Monthly Compensation" means, (i) in the case of a Plan
Member who is compensated on an hourly basis, the amount determined by (x)
multiplying such person's base hourly rate (i.e. excluding overtime, shift
differential and the like) by (y) One Hundred Seventy-Three and One-Third (i.e.
equivalent to Forty hours times Fifty-two weeks, divided by Twelve months), and
(ii) in the case of other Plan Members, the base monthly compensation actually
paid to such employee plus (x) in the case of a Plan Member who is eligible to
participate in the I.C. Plan, one-twelfth of the Annual Bonus applicable to such
Plan Member, based on his job level and annual compensation, or (y) in the case
of a salesman who is regularly compensated through a sales incentive program,
one-twelfth of his Annual Sales Incentives.  As used in this paragraph “Annual
Bonus” means the greater of (i) the annual target bonus under the I.C. Plan
attributable to the Plan Member or (ii) said annual target bonus times a
fraction equivalent to the average percentage of said annual target bonus paid
to said Plan Member for each of the two preceding fiscal years of the Company
(or for such lesser period of time as such Plan Member participated in the I.C.
Plan); and "Annual Sales Incentive" means the greater of (i) the annual cash
sales incentives such Plan Member would earn by meeting "base or target" sales
results or (ii) said annual cash sales incentives times a fraction equivalent to
the average percentage of said annual cash sales incentives paid to said Plan
Member for each of the two preceding fiscal years of the Company.

            (b) "Board of Directors" shall mean the board of directors of Cytec
Industries Inc.

            (c) "Cause" shall mean (A) the willful and continued failure by a
Plan Member substantially to perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to him by the Company
which specifically identifies the manner in which the Company believes that he
has not substantially performed his duties, or (B) the willful engaging by him
in conduct demonstrably injurious to the Company.  For purposes of this
definition, no act, or failure to act, on the part of a Plan Member shall be
considered "willful" unless done, or omitted to be done, by him without
reasonable belief that his action or omission was in the best interests of the
Company and was lawful.

            (d) A "Change in Control" shall be deemed to have occurred if:  (i)
any "person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more (except as specifically
provided below) of the combined voting power of the Company's then outstanding
securities; or (ii) there occurs any transaction or action which results in the
individuals who at the beginning of a period commencing 24 hours prior to the
commencement of the transaction were members of the Board of Directors, together
with individuals subsequently elected to the Board upon the recommendation of a
majority of the continuing directors, ceasing to constitute at least a majority
thereof; or (iii) the stockholders or the Board of Directors of the Company
approve a definitive agreement to merge or consolidate the Company with or into
another corporation (including any such transaction in which the Company is the
surviving corporation), or to sell or otherwise dispose of all or substantially
all of its assets, or to adopt a plan of liquidation of the Company.  
Notwithstanding clause (i) above, beneficial ownership by a financial
institution of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities shall not
constitute a Change in Control if, at the first Board of Directors meeting
occurring five days or more after the Company receives written notice of such
event, and prior to the occurrence of an event described in clause (ii) above,
the Board of Directors adopts a resolution to the effect that such ownership
does not constitute a Change in Control; provided that (x) such a resolution
shall not remain in effect for any further five percent (5%) increase in such
financial institution's beneficial ownership, unless the Board of Directors so
determines in accordance with a further resolution adopted by the Board of
Directors in accordance with the procedures set forth in this sentence, (y) such
resolution may be revoked by the Board of Directors at any time; and (z) the
Board of Directors may place any additional or more stringent conditions on its
determination that such event does not constitute a Change in Control.

            (e) "Company" shall mean Cytec Industries Inc. and, except for the
purposes of paragraph (d) of this Section, shall include any of its subsidiaries
which employs members of this Plan.

            (f) "Compensation Committee" shall mean the Compensation and
Management Development Committee as constituted from time to time of the Board
of Directors, or such other body as shall have similar authority and
responsibility.

            (g) "Date of Termination" shall mean (A) if the employment of a Plan
Member is terminated by his death, the date of his death, (B) if such employment
is terminated by his Retirement, the date of such Retirement, (C) if such
employment is terminated for Disability, upon the expiration of his continuous
service credits as determined by the Company, (D) if his employment is
terminated by him for Good Reason, the date specified in the Notice of
Termination, and (E) if his employment is terminated for any other reason, the
date on which Notice of Termination is given; provided that if within 30 days
after any Notice of Termination is given the party receiving such notice
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally resolved,
either by mutual written agreement of the parties or by a final judgment, order
or decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).

            (h) "Disability" shall mean inability of a Plan Member due to
sickness or injury to perform the duties pertaining to his occupation with the
Company, as determined in accordance with the Company's Long-Term Disability
Plan and personnel policies.

            (i) "Executive Committee" shall mean the Executive Committee of
Cytec Industries Inc. as elected from time to time by the Board of Directors, or
such other body as shall have similar authority and responsibility.

            (j) "Good Reason" shall mean:

                (A) a reduction in the base salary of such Plan Member as the
same may be increased from time to time;

                (B) in the case of individuals who, at the time of a Change in
Control are eligible to participate in the I.C. Plan, a failure to continue the
I.C. Plan (or a plan providing substantially similar benefits) as the same may
be modified from time to time but in a form not less favorable than as of the
date of adoption of this Plan, or a failure to continue a Plan Member as a
participant in the I.C. Plan on a basis consistent with the basis on which the
I.C. Plan is administered as of such date.

                (C) a failure to pay to a Plan Member any portion of his current
or deferred compensation within seven days after the date such compensation is
due;

                (D) requiring such Plan Member to be based at another location
not within 25 miles of such location where he was regularly employed immediately
prior to the Change in Control except for required travel on business to an
extent substantially consistent with his duties and responsibilities, or in the
event of consent to any such relocation of the base location of a Plan Member
the failure to pay (or provide reimbursement for) all expenses of such Plan
Member incurred relating to a change of principal residence in accordance with
the applicable personnel policies of the Company in effect as of the date of
adoption of this Plan;

                (E) the failure to continue in effect any benefit or
compensation plan (including but not limited to the Retirement Plan, the
Long-Term Disability Plan, the I.C. Plan, any sales incentive plan, stock option
and performance stock/cash features of the 1993 Stock Award and Incentive Plan
(or of any subsequent and/or substitute plan)), the Employees Savings and Profit
Sharing Plan, pension plan (including but not limited to any Supplemental or
ERISA Excess Retirement Plan), life insurance plan, health and accident plan,
disability or vacation plan in which such Plan Member is participating or the
taking of any action which would adversely affect such Plan Member's
participation in, or materially reduce his benefits under, any of such plans,
unless such action is required pursuant to law or unless substantially similar
benefits are continued in the aggregate under other plans, programs or
arrangements;

                (F) the failure to obtain the assumption of or an agreement to
carry out the terms of this Plan by any successor as contemplated in Section 7;
or

                (G) Any purported termination of a Plan Member's employment
which is not effected pursuant to a Notice of Termination.

            (k) "I.C. Plan" means the existing system of annual cash bonuses
payable to Company employees (including Plan Members), pursuant to which annual
target bonuses are established based upon job levels and payments of bonuses as
a percentage of such targets are made based upon Company, business group and
individual performance.

            (l) "Notice of Termination" shall mean a notice which indicates the
specific basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis.

            (m) "Plan Member" shall mean a person who is included in the
membership of this Plan as provided in Section 3.

            (n) "Retirement" shall mean termination of employment in accordance
with the provisions of the Retirement Plan.

            (o) "Retirement Plan" means any qualified defined benefit pension
plan of the Company or its subsidiaries under which the Plan Member has accrued
a retirement benefit (whether or not vested).

            (p) "Service", as used in Section 5 of this Plan, shall mean service
as a full time employee of the Company or one of its subsidiaries and, in the
case of any person who became such an employee on January 1, 1994, shall include
any period of service ending December 31, 1993 as a full time employee of
American Cyanamid Company or one of its subsidiaries.

            (q) “Special Change in Control” shall have the same meaning as
“Change in Control” except that each reference to “20%” in clause (i) of the
definition of “Change in Control” shall be replaced with “50%”.

     The masculine pronoun wherever used herein shall include the feminine
except as the context specifically indicates.

     3.     Membership.  Each person who is employed by the Company or a
subsidiary thereof on a full-time basis in the United States of America, or
outside the United States as provided in the last sentence of this section, for
a regular fixed compensation (other than on a retainer or compensation for
temporary employment) or on an hourly basis where the employee regularly works
at least thirty (30) hours per week shall be a Plan Member; provided that (i)
persons who are Plan Members of either the Key Manager Income Continuity Plan or
the Executive Income Continuity Plan shall not be Plan Members of this Plan and
(ii) a person who is a member of a collective bargaining unit which has not
negotiated to participate in this Plan shall be excluded from participation. 
Subject to the prior sentence, employees in Band Level 5 and above (or
equivalent thereto) outside of the United States shall also be Plan Members.

     4.     Termination of Employment.  Each Plan Member shall be entitled to
receive the income continuation payments provided for in Section 5 upon
termination of his employment within two years after a Change in Control, unless
such termination is (a) because of his death, Disability or Retirement, (b) by
the Company for Cause, or (c) by such Plan Member other than for Good Reason.

     5.     Income Continuation.  (a) Subject to the provisions of Sections 4
and 6, upon termination of the employment within the two-year period following a
Change in Control, a Plan Member shall be paid the greater of the amount
determined under clause (i) or (ii) of the following formula:

     (i) a Plan Member shall be paid one fourth of a month's Base Monthly
Compensation for each full year of service (calculated by including the Notice 
Period in the length of service) to a maximum of six months' Base Monthly
Compensation; plus


If age and service Equals

      

Additional Severance

 

      

 

60 but less than 63

      

1 month's Base Monthly Compensation

63 but less than 66

      

2 months' Base Monthly Compensation

66 but less than 69

      

3 months' Base Monthly Compensation

69 but less than 72

      

4 months' Base Monthly Compensation

72 but less than 75

      

5 months' Base Monthly Compensation

75 but less than 78

      

6 months' Base Monthly Compensation

78 but less than 81

      

7 months' Base Monthly Compensation

81 but less than 84

      

8 months' Base Monthly Compensation

84 but less than 87

      

9 months' Base Monthly Compensation

87 but less than 90

      

10 months' Base Monthly Compensation

90 or more

      

11 months' Base Monthly Compensation; or


     (ii) A Plan Member classified as "non-exempt" under the wage and hour
provisions of the Fair Labor Standards Act, shall be paid two months Base
Monthly Compensation, and a Plan Member classified as "exempt" under such Act
and within the job levels set forth below, shall be paid the months of Base
Monthly Compensation set forth opposite such Plan Member's job level on the
following table:


 

Job Level

      

Severance

 

      

 

1 - 2

      

Two months' Base Monthly Compensation

3 - 8

      

Three months' Base Monthly Compensation

9, Band Levels 5 and 6

      

Six months' Base Monthly Compensation

Band Level 4 and above

      

Nine months' Base Monthly Compensation


     In addition to the severance payments provided for under clause (i) or (ii)
above, if the Plan Member's age plus Service equals or exceeds 75 (minimum age
50 and minimum Service 20 years), a monthly payment of $500 per month will be
made commencing with the month following the final severance payment under
clause (i) or (ii), as the case may be, and continuing until the earlier of the
seventh anniversary of the date of termination or age 62.

     (b) All payments under paragraph (a) shall be made on the first day of each
month commencing with the first day of the first month after such date. 
Notwithstanding the foregoing, (i) no payment shall be made with respect to any
period beyond the date of a Plan Member's 65th birthday, (ii) no payment shall
be made with respect to any period beyond the date of a Plan Member's 60th
birthday, or such earlier date of Retirement as shall have been determined by
the Compensation Committee or the Executive Committee under the Executive
Supplemental Employees Retirement Plan, if such Plan Member is also, at the date
of termination of his employment, a member of the Executive Supplemental
Employees Retirement Plan, and (iii) there shall be deducted from any payments
required hereunder (w) any payments made with respect to any required notice
period under any employment agreement between a Plan Member and the Company or
one of its subsidiaries, (x) any payments required to be made in accordance with
applicable law on account of such termination, including any payments in lieu of
notice under the Worker Adjustment and Retaining Act, (y) any payments made to
the Plan Member under any severance plan or program of the Company or one of its
subsidiaries, including Personal Policy Memorandum No. 8 (and any successor
thereto) and (z) any payments received by the Plan Member under the Company’s
Long Term Disability Plan or under any short term disability plan or program of
the Company during the period with respect to which income continuation is
computed.

     (c) With respect to payments hereunder to Plan Members who are employees of
subsidiaries, the Company will cause the respective subsidiaries to make the
payments.

     6.     Other Benefits.  (a) The Company shall maintain in full force and
effect, for the continued benefit of each Plan Member entitled to receive
payments pursuant to Section 5, for the period of income continuation following
his Date of Termination, participation in the Company’s medical plan, on the
same basis as such Plan Member participated immediately prior to the Date of
Termination; provided that if the Plan Member’s continued participation is not
permitted under the general terms of such plan, the Company will provide
equivalent benefits.

     (b) Upon termination of a Plan Member pursuant to Paragraph 4 following a
Special Change in Control the Company shall, in addition to the payments
provided for in Section 5, provide outplacement services commensurate with the
Plan Member’s position and responsibilities.

     7.     No Mitigation.  No Plan Member shall be required to mitigate the
amount of any payment provided for under this Plan by seeking other employment
or otherwise, nor shall the amount of any payment so provided for be reduced by
any compensation earned by any Plan Member as the result of employment by
another employer, by retirement benefits or by offset against any amount claimed
to be owed by him to the Company.

     8.     Successors.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

     9.     Notice.  Any notice expressly provided for under this Plan shall be
in writing, shall be given either manually or by mail, telegram, telex, telefax
or cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention:  Secretary, or by any Plan Member at his address on the records
of the Company, or if and when mailed by registered mail, postage prepaid,
return receipt requested, addressed to the Company or the Plan Member to be
notified at such address.  Either the Company or any Plan Member may, by notice
to the other, change its address for receiving notices.

     10.     Funding.  All payments provided for under this Plan for Plan
Members (including those who have retired) shall not be funded or secured, and
no trust shall be created hereunder.  Payments under the Plan shall become fully
vested and nonforfeitable upon the termination of a Plan Member's employment
within two years after a Change in Control, except for a termination where the
Plan Member would not be entitled to income continuation payments as provided in
Section 4.  Rights hereunder shall not vest prior to a Change in Control.

     11.     Amendment and Termination.  The Board of Directors may at any time
or from time to time amend or terminate this Plan; provided, however, that no
such amendment or termination may adversely affect any vested benefits
hereunder; and, provided further, that after a Change in Control, this Plan may
not be amended without the consent of all persons who were Plan Members as of
the date of such Change in Control (including those who have retired).

     12.     Governing Law.  This Plan, and the rights and obligations of the
Company and the Plan Members hereunder, shall be construed and governed in
accordance with the law of the State of New Jersey, to the extent not pre-empted
by federal law. 

     13.     Partial Invalidity.  If any provision of this Plan is determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms. 

     14.     Administration

     (a)  The Vice President, Human Resources of the Company from time to time
is hereby designated Administrator, as defined in the Employee Retirement Income
Security Act (the “Act”), and shall have the powers and duties of such specified
in the Act.  The Board of Directors, by resolution, may revoke such designations
at any time, and appoint a replacement Administrator.  The Administrator of the
Plan from time to time is also hereby designated Named Fiduciary with respect to
the Plan, with full authority to control and manage the operation and
administration of the Plan.  The Administrator may serve and act in more than
one fiduciary capacity with respect to the Plan.

     (b)  Subject to Section 14(a), the Administrator shall have primary
authority and responsibility for the operation of the Plan and supervision of
those persons designated as hereinafter specified to perform duties with respect
to its administration and operation.  The duties of the Administrator as Named
Fiduciary shall include, by way of illustration and not by way of limitation,
the following:

          (i) He shall maintain such records in such form and detail as he shall
deem advisable which shall be necessary or appropriate for the efficient
management and operation of the Plan in accordance with the requirements of the
Act;

          (ii) He shall make and enforce such rules and regulations as he shall
deem necessary or proper for the efficient operation and administration of the
Plan;

          (iii) He shall interpret the Plan and decide any and all matters
arising hereunder, including, without limitation, determination of eligibility
and benefits, and shall have the right to remedy possible ambiguities,
inconsistencies or omissions herein, and his decision or action in respect
thereof shall be conclusive and binding upon all persons, provided, however,
that all such interpretations and decisions shall be applied in a uniform manner
to all persons similarly situated;

          (iv) He shall employ such advisors (including but not limited to
attorneys, independent public accountants and actuaries) and such technical and
clerical personnel as may be required in his discretion for the proper operation
and administration of the Plan; and

          (v) He may designate, in his discretion, other fiduciaries (who may be
individuals or committees) with respect to the Plan, and allocate to such
fiduciaries such of the Administrator’s powers (including the appointment of
advisors) and responsibilities (other than responsibilities of the Administrator
pursuant to paragraphs (g) and (h) of this Section) with respect to the
operation and administration of the Plan as he shall deem appropriate.

     (c) In carrying out his powers, duties and responsibilities under this
Section, the Administrator and every other person charged with responsibilities
with respect to the Plan will be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports which will be furnished by any
actuary, accountant, counsel or other advisor.

     (d) All decisions, directions and actions of the Administrator or any
designated fiduciary in the exercise of their respective fiduciary
responsibilities and powers hereunder shall be communicated or published, to the
extent necessary, in writing by the Administrator or by a person designated by
him, except as otherwise specified in the Plan, and any person shall be entitled
to rely on any communication of any person so designated as having been
authorized by the Administrator or the designated fiduciary (if any) to whom
responsibility with respect thereto has been given.  Any person dealing with the
Administrator or with any agent or representative thereof shall be entitled to
rely upon a certificate of the Administrator as to the identity and authority of
any such designated fiduciary.

     (e) Any persons, including any person claiming benefits under the Plan,
desiring to communicate with the Administrator or any fiduciary shall direct
such communication or claim to the Administrator in care of the Employee
Benefits Department of his employer.

     (f) Written notice of claim must be given to the Administrator within the
time periods established by the Administrator.  Notice given by or on behalf of
the Plan Member to the Administrator and directed to the Administrator in care
of the Employee Benefits Department of his Employer, with information sufficient
to identify the Plan Member, shall be deemed notice to the Administrator.  The
Administrator, upon receipt of a notice of claim, will furnish to the claimant
such forms as are usually furnished by the Administrator for filing claims.  If
such forms are not furnished within fifteen days after the giving of such
notice, the claimant shall be deemed to have complied with the requirements of
the Plan as to claims upon submitting, within the time fixed in the filing
proofs of claim, written evidence covering the occurrence, the character and the
extent of the event for which claims is made.  Written proof of claim covered by
the Plan must be furnished to the Administrator within the time period
established by the Administrator.  Failure to furnish such proof within the time
required shall not invalidate or reduce any claim if it was not reasonably
possible to give proof within such time, provided such proof is furnished as
soon as reasonably possible.

     (g) If any claim for benefits is denied in whole or in part, the
Administrator shall notify the claimant thereof in writing within 90 days after
submission of such claim.  Such 90-day period may be extended for a further 90
days by written notice to the claimant from the Administrator prior to the end
of the initial 90-day period indicating the special circumstances requiring an
extension of time and the date by which the Administrator expects to render a
decision.  A written notice denying a claim shall contain:

          (i) the specific reason or reasons for the denial;

          (ii) a specific reference to the provisions of the Plan or other
relevant records or papers on which such denial is based and information as to
where such documents may be inspected;

          (iii) a description of any additional material or information
necessary for such person to perfect such claim, and an explanation of why such
material or information is necessary; and

          (iv) an explanation of the Plan’s claims appeal procedure as
hereinafter set forth.

     (h) Every claimant whose claim has been denied in whole or in part, and any
authorized representative of such person, may request to see any of the
documents pertinent to such denial and, within 60 days after receipt by such
claimant of the written notice denying such claim, may request, in writing, that
the Administrator review the denial and submit written issues and comments to
the Administrator for consideration as part of such review.  No claimant or
representative shall have any right to appear personally before the
Administrator, nor shall the Administrator be obligated to hold any meetings
with any claimant or representative, or hold any hearings, as part of such
review.  The Administrator shall conduct such review as expeditiously as
reasonably possible, and shall give due consideration to all written issues and
comments submitted by or on behalf of such claimant.  A decision on such review
shall be made not later than 60 days after the request for such review, or, in
special circumstances, and upon written notice to the claimant, not later than
120 days after receipt of such request.  Such decision shall be in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, and shall also include specific references to
the pertinent Plan provisions on which the decision is based.

 